            Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


ERIC DAWSON                                                                     PLAINTIFF


vs.                                    No. 5:20-cv-894


AIR TRANSPORT INTERNATIONAL, INC.                                             DEFENDANT


                                  ORIGINAL COMPLAINT


       COMES NOW Plaintiff Eric Dawson (“Plaintiff”), by and through his attorney Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint against Defendant

Air Transport International, Inc. (“Defendant”), he states and alleges as follows:

                          I.      PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees, as a

result of Defendant’s failure to pay Plaintiff lawful overtime compensation for hours

worked in excess of forty (40) hours per week.

       2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA as described, infra.

                            II.    JURISDICTION AND VENUE

       3.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.
                                            Page 1 of 6
                          Eric Dawson v. Air Transport International, Inc.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                                        Original Complaint
             Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 2 of 6




       4.      Defendant conducts business in this District.

       5.      On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

                                     III.    THE PARTIES

       7.      Plaintiff Eric Dawson is an individual and a citizen and resident of Bexar

County.

       8.      Defendant Air Transport International, Inc. (“ATI”), is a foreign, for-profit

corporation registered to do business in Texas.

       9.      ATI’s registered agent for service is Corporation Service Company—

Lawyers Incorporating Service Company, at 211 East 7th Street, Suite 620, Austin,

Texas 78701.

       10.     Defendant maintains a website at https://www.airtransport.cc/.

                             IV.      FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated herein.

       12.     Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of exercise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       13.     Defendant was at all times relevant hereto Plaintiff’s employer and is and

has been engaged in the interstate commerce as that term is defined under the FLSA.

                                             Page 2 of 6
                           Eric Dawson v. Air Transport International, Inc.
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                                         Original Complaint
             Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 3 of 6




       14.    Defendant operates a US passenger and cargo airline with locations

across the United States including several in Texas.

       15.    Plaintiff was hired by Defendant as a salaried employee at Defendant’s

location in San Antonio during the three years preceding the filing of this Complaint.

       16.    At all relevant times herein, Defendant directly hired Plaintiff to work at its

job sites, paid him wages and benefits, controlled his work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       17.    At all times material hereto, Plaintiff was entitled to the rights, protection

and benefits provided under the FLSA.

       18.    Plaintiff worked for Defendant as a salaried Supervisor from December of

2019 until April of 2020.

       19.    Defendant classified Plaintiff as exempt from the FLSA and did not pay

him an overtime premium for all hours worked over forty (40) each week.

       20.    Plaintiff regularly worked in excess of forty (40) hours per week.

       21.    Plaintiff’s primary job duties were to fly to various global job sites, inspect

aircraft, and perform mechanical aircraft repairs.

       22.    Plaintiff did not hire or fire any other employee, and although Plaintiff

sometimes made recommendations for firing, no particular weight was given to his

recommendations.

       23.    Plaintiff did not direct the work of any other employees.

       24.    Plaintiff did not manage the enterprise or any customarily recognized

department or subdivision of the enterprise.

                                              Page 3 of 6
                            Eric Dawson v. Air Transport International, Inc.
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                                          Original Complaint
             Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 4 of 6




       25.    Plaintiff did not exercise discretion or independent judgment with respect

to matters of significance.

       26.    Plaintiff was misclassified by Defendant as exempt under the FLSA and

was not paid an hourly rate of one and one-half times his regular rate of pay for all

hours worked over forty (40) per week.

                                 V.     CAUSE OF ACTION
                              (Claim for Violation of the FLSA)

       27.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       28.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       29.    At all times relevant to this Complaint, Defendant has been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       30.    At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       31.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       32.    At all times relevant times to this Complaint, Defendant misclassified

Plaintiff as exempt from the overtime requirements of the FLSA.

       33.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,
                                            Page 4 of 6
                          Eric Dawson v. Air Transport International, Inc.
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                                        Original Complaint
             Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 5 of 6




Defendant failed to pay Plaintiff an overtime rate of one and one-half times his regular

rate of pay for all hours worked over forty (40) in each week.

       34.    Defendant’s failure to pay Plaintiff all overtime wages owed was willful.

       35.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                                VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Eric Dawson respectfully prays as

follows:

       A.     That Defendant be summoned to appear and answer this Complaint;

       B.     That Defendant be required to account to Plaintiff and the Court for all

monies paid to Plaintiff;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA;

       D.     Judgment for damages for all unpaid overtime wage compensation owed

under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

       F.     An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorneys’ fees and all costs connected with this action;

       G.     For a reasonable attorneys’ fee, costs, and pre-judgment interest; and

       H.     Such other and further relief as this Court may deem just and proper.




                                              Page 5 of 6
                            Eric Dawson v. Air Transport International, Inc.
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                                          Original Complaint
Case 5:20-cv-00894 Document 1 Filed 08/03/20 Page 6 of 6




                                       Respectfully submitted,

                                       PLAINTIFF ERIC DAWSON

                                       SANFORD LAW FIRM, PLLC
                                       One Financial Center
                                       650 South Shackleford, Suite 411
                                       Little Rock, Arkansas 72211
                                       Telephone: (501) 221-0088
                                       Facsimile: (888) 787-2040

                                       /s/ Josh Sanford_____
                                       Josh Sanford
                                       Tex. Bar No. 24077858
                                       josh@sanfordlawfirm.com




                             Page 6 of 6
           Eric Dawson v. Air Transport International, Inc.
                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-894
                         Original Complaint
